October 29, 2015




                                 JUDGMENT
                 The Fourteenth Court of Appeals
                    GEORGE NEAL WILLIAMS, Appellant
NO. 14-14-00700-CR                          V.
                       THE STATE OF TEXAS, Appellee
                     ________________________________


      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and RENDERS judgment of acquittal.
      We further order this decision certified below for observance.